NO. 12-14-00015-CV

                           IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN RE:                                                 §

MAX B. HANSON,                                        §        ORIGINAL PROCEEDING

RELATOR                                               §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Max B. Hanson filed this original mandamus proceeding complaining of the trial court’s
order setting aside the mediated settlement agreement (MSA) between Max and his wife, Marie,
in their divorce proceeding. On February 27, 2015, this court conditionally granted Max’s
petition and directed Respondent to (1) vacate his November 13, 2013 order setting aside the
MSA and (2) render judgment on the MSA pursuant to Family Code Section 6.602. Respondent
has now complied with this court’s opinion and order, rendering this proceeding moot.
Accordingly, we dismiss the Hanson’s petition for writ of mandamus as moot.
Opinion delivered April 8, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            APRIL 8, 2015


                                        NO. 12-14-00015-CV


                                IN RE: MAX B. HANSON,
                                         Relator
                                           v.
                            HON. ROBERT K. INSELMANN, JR.,
                                       Respondent


                                       ORIGINAL PROCEEDING


               ON THIS DAY came to be heard the petition for writ of mandamus filed by
MAX B. HANSON, who is the relator in Cause No. DV-00731-12-01, pending on the docket of
the County Court at Law #1 of Angelina County, Texas. Said petition for writ of mandamus
having been filed herein on January 15, 2014, and the same having been duly considered,
because it is the opinion of this Court that this original proceeding should be dismissed as moot,
it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.